DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's AFCP filled on 05/18/2022, with respect to the claims 1, 12 and 25 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.

Reason for Allowance
Claims 1, 12 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 25, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “supplying electric power from a power supply unit, located at the bottom of the tower, to the first radio unit if the power demand does not exceed a power threshold, and - supplying electric power from the power supply unit, located at the bottom of the tower, and a supplementary power source, located at the top of the tower, to the first radio unit if the power demand exceeds the power threshold.” The dependent claim 4 further add limitations to the allowable subject matter of the respective independent claims, thus are also allowable.
	The first closest prior art, Chamberlain et al. (US Patent No.: 10,281,939 B2) discloses methods of powering a radio that is mounted on a tower of a cellular base station are provided in which a direct current (“DC”) power signal is provided to the radio over a power cable and a voltage level of the output of the power supply is adjusted so as to provide a substantially constant voltage at a first end of the power cable that is remote from the power supply. Related cellular base stations and programmable power supplies are also provided.
	The second closest prior art, Fischer et al. (US Pub. No.: 2011/0227414 A1) discloses systems, apparatuses, and methods for managing battery circuits in systems such as wireless communications service base stations are disclosed. An example apparatus includes a battery circuit having multiple strings of one or more serially connected batteries. The apparatus may be configured to rotate between battery strings such that one or more strings are maintained at or near an upper threshold while other string(s) are disconnected from the maintained string(s). The apparatus may also be configured to charge the battery circuit, to test the battery circuit, and to handle power failures.
	The third closest prior art, Xiong et al. (US Pub. No.: 2013/0342949 A1) discloses embodiments of the present invention disclose a lightning protection radio remote unit RRU, which includes a primary circuit, a secondary circuit, and a working circuit, where the primary circuit and the secondary circuit are configured to convert a power supply output by a power supply system into a working power supply to power the working circuit; the shield layer located on the RRU side of the shielded cable and the shield layer located on the power supply system side of the shielded cable are grounded respectively; a surge over-voltage withstand capability between the primary circuit and the earth is not less than a lightning over-voltage; a surge over-voltage withstand capability between each inner conductor in the shielded cable and the shield layer of the shielded cable is not less than the lightning over-voltage.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-9, 12-20 and 25 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465